Citation Nr: 1115070	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to an increased rating for residuals of prostate cancer, status post radical perineal prostatectomy and pelvic lymphadenectomy (also referred to as prostate disability), evaluated as 40 percent disabling from June 1, 2008 to July 14 2009.  


REPRESENTATION

Appellant represented by:	Robert B. Goss, Esq. 


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran had active service from March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska reduced the 100 percent rating for the Veteran's service-connected prostate disability to 20 percent, effective from June 1, 2008.  

A brief historical overview reflects that, pursuant to 38 C.F.R. §4.115b, Diagnostic Code 7528, in the May 2005 rating decision, the RO initially granted service connection for the Veteran's prostate cancer and assigned a 100 percent disability evaluation, effective January 7, 2004.  According to DC 7528, an evaluation of 100 percent is assigned during active malignancy or antineoplastic therapy.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon the VA examination or any subsequent examination shall be subject to the provisions of §3.105(e), and if there is no local reoccurrence or metastasis, the veteran should be rated on residuals as voiding dysfunction or renal dysfunction.  

In a subsequent rating decision dated in May 2006, the RO, after receiving a letter from the Veteran's private physician which reflected on-going radiation therapy for his prostate cancer, continued the maximum disability evaluation of 100 percent for the Veteran's service-connected prostate disability.  Subsequent VA treatment records indicate that the Veteran completed his radiation treatment in June 2006, and did not contain further findings of active cancer or cancer residuals.  Indeed, a November 2007 VA progress report reflects that the Veteran was contacted three times for an examination and interview, but neither responded nor checked in to reschedule his examination.  Pursuant to §3.105(e), a December 2007 rating action informed the Veteran that the evidence of record no longer justified a compensable evaluation for his residuals of prostate cancer, and proposed a decrease to a 

noncompensable disability evaluation.  The Veteran was informed that he must present medical evidence confirming compensable prostate cancer residuals, or report to a VA examination to counter this action, and that a final decision would be rendered after 60 days.  He was subsequently afforded a VA examination in February 2008 and based on the examination results, the RO issued the currently-appeal March 2008 rating decision which reduced the Veteran's disability evaluation from 100 percent to 20 percent, effective June 1, 2008, and re-characterized the issue as entitlement to an increased rating for residuals of prostate cancer, status post radical perineal prostatectomy and pelvic lymphadenectomy.  In this regard, the Board finds that all the provisions of 38 C.F.R. § 3.105 have been complied with and that there is no remaining issue with respect to whether the reduction of the Veteran's disability rating for his service-connected prostate cancer was proper.  

The Board also notes that, during the current appeal, and specifically in a subsequent rating decision dated in June 2009, the RO determined that the Veteran was entitled to a rating of 40 percent for his service-connected prostate disability for the entire appeal period.  As such, the Veteran was assigned a 40 percent disability evaluation for his service-connected residuals of prostate cancer, effective from June 1, 2008.  After additional medical evidence was submitted reflecting a recurrence of the Veteran's prostate cancer, another rating decision was issued in March 2010 which increased the Veteran's disability evaluation to 100 percent, effective from July 15, 2009.  

Accordingly, the only issue remaining on appeal before the Board is that of entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected residuals of prostate cancer, for the period from June 1, 2008 to July 14, 2009.  

The Board also notes that the Veteran requested a videoconference hearing before the Board at the RO.  He was scheduled for such hearing in March 2011.  However, he failed to appear and did not provide any reasons for his failure to report.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  From June 1, 2008 to July 14, 2009, the Veteran's residuals of prostate cancer did not require the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  

3.  The Veteran's service-connected residuals of prostate cancer do not present an exceptional or unusual disability picture.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for residuals of prostate cancer for the period from June 1, 2008 to July 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.115 b, Diagnostic Code 7528 (2010).  

2.  The criteria for referral of the service-connected residuals of prostate cancer for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  However, in this case, the appeal does not arise from adjudication of a claim made by the appellant.  Rather, it arises from a rating reduction by the RO (the "AOJ" in this case).  Therefore, it arises from action initiated by the RO, not the appellant.  A rating reduction requires compliance with particular notification procedures under the law which, similar to the VCAA, require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i).  Moreover, these procedures require that the appellant be given an opportunity to respond to the proposed action not only to submit evidence relevant to the issue of the reduction but also to request a predetermination hearing.  The RO complied with these notification procedures (as discussed in the Introduction portion of this decision), and the Board finds that this compliance essentially meets the notification requirements of VCAA.  Therefore, the Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error for the reasons specified below.

First, the Board finds that the timing of the notice requirement was met in this case.  As noted above, the regulations governing notice of a proposed reduction, like the VCAA, require that notice be given before the adjudication, and this was done in this case.  Specifically, the Veteran was given notice of an initial proposed reduction evaluation in December 2007 before the rating was reduced in March 2008.  Therefore, in accordance with Pelegrini, the timing of the notice requirement was met in this case and to decide the appeal would not be prejudicial error to the claimant.  

Second, the requirements with respect to the content of the VCAA notice were met in this case.  VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In this case, the RO informed the Veteran in the December 2007 notice of proposed reduction that he may submit medical evidence to show that the RO should not make the change that it proposed to make in the rating assigned for his service- connected prostate disability.  The RO also informed him of his right to a hearing.  In the attached rating decision proposing the reduction, the RO informed the Veteran of the evidence it had considered in reaching its determination and advised him of the rating criteria used to evaluate the degree of disability associated with his prostate disability.  Additionally, a July 2010 letter satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was also provided notice that complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds that the VCAA duty to notify has been fully complied with.  Although the July 2010 letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him because he was subsequently provided adequate notice and was provided several months to respond with additional argument and evidence.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file, and were reviewed by both the RO and the Board in connection with the Veteran's claim.  In response to requests made by the Veteran as well as his representative, copies of the Veteran's claims file were mailed to both the Veteran and his attorney at their separate addresses in March 2009 and October 2009.  In response to the June 2009 letter from the Veteran's attorney, which indicated that private medical records were missing from the Veteran's claims file, requests were sent to the Veteran's private physicians, Drs. D. S. and D. H., as well as the Nebraska Medical Center, in an attempt to supplement the Veteran's claims file and retrieve his updated medical records.  The RO was able to secure updated medical records from Dr. D.H. pertaining to treatment the Veteran received from December 2008 to October 2009, as well as recent medical records from the Nebraska Medical Center dated from January 2009 to October 2009.  Significantly, in recent correspondence from the Veteran's attorney, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in April 2009 and December 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Schedular Rating Consideration

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As previously discussed above, the May 2005 rating decision granted entitlement to service connection for prostate cancer at the 100 percent rating, effective January 7, 2004.  A March 2008 rating decision which is the subject of this appeal, reduced the 100 percent rating to 20 percent effective June 1, 2008.  (In the June 2009 rating decision the RO determined that the Veteran was entitled to a 40 percent disability evaluation for his service-connected prostate disability, effective June 1, 2008.)

The VA rating schedule sets forth the criteria for evaluation of the genitourinary system - diagnoses under 38 C.F.R. §4.115b.  As previously discussed in the Introduction portion of this decision, malignant neoplasms of the genitourinary system are rated under Diagnostic Code 7528, which states that, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the rating will be based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

Here, the evaluation for the Veteran's residuals of prostate cancer was changed based upon the February 2008 VA examination results, and the provisions of 38 C.F.R. § 3.105(e) were complied with.  During the examination, the Veteran did not report a history of renal dysfunction or renal failure, but did report to experience urinary symptoms, to include frequent urination and incontinence.  The examiner noted that the Veteran urinated every two to three hours during the day and two to three times a night.  It was further noted that he did not wear any pads or devices and his prostate specific antigens (PSA) level was less than 0.1.  The examiner determined that while the Veteran experienced residuals of his prostate cancer, since his PSA was essentially negative and since he had had no treatment or evaluations for some time, his prostate cancer appeared to be in remission and was not currently active.  Based on these examination results, it appears that the RO in the March 2008 rating decision determined that the Veteran should be rated under voiding dysfunction as the predominant residual of his prostate cancer.  

Ratings of the genitourinary system-dysfunctions are governed by 38 C.F.R. §4.115a.  A 30 percent rating is warranted (the highest evaluation allowable) for obstructed voiding resulting in urinary retention requiring intermittent or continuous catheterization.  A 40 percent rating is warranted (the highest evaluation allowable) for urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

In the present appeal, the Veteran contends that he is entitled to a rating in excess of 40 percent for the period from June 1, 2008 to July 14, 2009.  In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an increased evaluation for the Veteran's residuals of prostate cancer has not been established for the period from June 1, 2008 to July 14, 2009.  

The Veteran is currently receiving the maximum disability rating for urinary frequency and obstructed voiding.  Voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day has not been shown.  In this regard, during the April 2009 VA examination, the Veteran did not report a history of renal dysfunction or renal failure, but did report the urge to void every ten minutes, as well as frequent urination every hour to two hours during the day, and four to five times a night.  The physician noted that the Veteran always wears a pad at night, and usually while travelling, and that he wears absorbent material which requires changing less than two times a day.  

Private medical records from the Nebraska Medical Center, and dated during the applicable portion of the appeal period through April 2009, focus on treatment the Veteran received for his subarachnoid hemorrhage, hepatitis C, failing liver and resulting liver transplant.  These records are clear of any discussion of or treatment for the Veteran's urinary symptoms.  The Veteran was evaluated by Dr. D.H. in December 2008 during which he reported to experience difficulties with "urge type incontinence" both at night and during the day since having received radiation treatment.  He also reported to wear a pad at night.  Based on the physician's impression, the Veteran had a history of prostate cancer, the status of which was stable post surgery followed by radiation, and urge incontinence.  He prescribed the Veteran with medication and recommended that he return in six months for a follow up.  

VA treatment records dated from November 2008 to May 2009 show that the Veteran contacted the VA on a routine basis requesting refills for his prescription medication.  However, these records do not contain any information regarding the status of his prostate disability or his urinary symptoms.  

Private treatment records issued by Dr. D.H., and dated from June 2009 to the end of the applicable portion of the appeal period in July 2009, reflect the Veteran's complaints of urge and stress urinary incontinence.  Dr. D.H. noted that the Veteran's PSA level had risen after his radiation therapy and suggested adjuvant hormone therapy as the next line of treatment.  However, he added that this should be deferred until his PSA reached a certain level, and suggested the Veteran be evaluated every six months for follow-up care and treatment.  The Veteran underwent a whole body bone scan in July 2009, the results of which reflected an "increased uptake in the superomedial left scapula and right proximal femoral diaphysis worrisome for osseous metastatic disease."  

Private treatment records dated from January 2009 to July 2009, are clear of any discussion of the Veteran's prostate cancer residuals, including urinary symptoms, and predominantly focus on his abdominal pain.  

Medical records dated after July 2009 reflect continuing care and treatment for the Veteran's prostate cancer.  The Veteran was afforded another VA examination in December 2009, the report of which reflects he was undergoing hormonal therapy for his recurring prostate cancer, and received Goserelyn injections every three months.  The Veteran stated to experience urinary symptoms as a result of his prostate cancer, to include frequent urination and urinary incontinence, and claimed to urinate every hour to two hours a day, as well as three times per night.  Due to his urinary symptoms, he reported to wear absorbent material which required changing two to four times per day.  Based on the evidence of record, the RO increased the Veteran's disability evaluation to 100 percent, effective July 15, 2009.  

In reviewing the medical evidence, the Board finds that voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day for the period between June 1, 2008 to July 14, 2009 has not been shown.  As such, the criteria for a rating in excess of 40 percent for the period from June 1, 2008 to July 14, 2009 has not been met.  38 C.F.R. §§ 4.7, 4.115a, 4.115b Diagnostic Code 7528. 

III.  Extraschedular Consideration

In denying the claim for a higher schedular rating at any time during the appeal period, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected prostate disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of prostate cancer with the established criteria found in the rating schedule for voiding dysfunction shows that the rating criteria reasonably describes the Veteran's residuals and symptomatology; as discussed above, the rating criteria considers obstructed voiding, urinary frequency, and incontinence.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his prostate disability.  Indeed, other than the 1991 radical prostatectomy, the Veteran has not been hospitalized for his prostate disability and any residuals stemming therefrom.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The record reflects that the Veteran voluntarily retired in 1994 and he informed the December 2009 VA examiner that the cause of his retirement was his age and the duration of his work.  While the December 2009 VA examiner noted that the Veteran's prostate disability had a significant effect on his occupation, there is nothing in the record to show that he was forced to retire and is currently unable to obtain any type of employment as a result of his prostate disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  






(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 40 percent for residuals of prostate cancer, status post radical perineal prostatectomy and pelvic lymphadenectomy from June 1, 2008 to July 14, 2009 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


